DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication regarding application 16/746,316 filed on 11/30/2021.

Status of Claims
	Claim(s) 1-20 is/are pending and are rejected as follows. Claim(s) 1-2, and 10-11 have been amended.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered, but are not deemed persuasive.
	Applicant argues that the claims do not recite actions that can be reasonably performed in the human mind, specifically that of “implement a software agent to traverse a graph data structure to extract financial information associated with operation of a space, wherein the graph data structure includes a plurality of entities and a plurality of relationships between the plurality of entities” citing to the MPEP section 2106.04(a)(2)(III)(A) for further support.
	Examiner disagrees for the following reasons. The claims recite the actions of traversing a graph data structure possessing financial information of a space a multitude of relationships between entities, retrieve context information regarding the space and the relationships, 

Response to Arguments – 103 Rejection
	Applicant’s arguments regarding the previously applied prior art rejection have been fully considered, but are not deemed persuasive.

	Examiner disagrees, as under BRI of the claim limitations and in view of applicant’s specification, a software agent, can be read as any executable program that conducts an action, be it retrieving, processing, or presenting data. Further the “traversing a graph data structure” under BRI and in view of applicant’s specification, can be interpreted to read as equivalent to reading or processing data containing any form of graph data. Dubberley, not only possesses various executable programs that conduct the actions present in applicant’s claims, but further reads on data present in the database which includes forms of visual or graph data. Therefore, Dubberley reads on the limitations cited by application, and the previously applied prior art rejected is further emphasized. Further elaboration regarding this rejection is given in the revised rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention(s) is/are directed to a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea without significantly more).


Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claims 1-9 are directed towards a non-transitory computer-readable storage medium which falls under the product category. Claims 10-18 are directed towards a method comprising at least one step. Claims 19-20 are directed towards a system comprising computer readable storage media which falls under the product category. Accordingly, the claims fall within the four statutory categories of invention (product, and method) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims recite an abstract idea.
Regarding representative claims 1, 10, and 19 the claims set forth an invention for the collecting a variety of financial information and relationships between entities, measuring the productivity of workers in a space, generate a measure of efficiency, compare it to historical information, and then generate and transmit a report which recites a mental process and fundamental economic practice and principle in the following limitations:
…traverse a graph data structure to extract financial information associated with operation of a space, wherein the graph data structure includes a plurality of entities and a plurality of relationships between the plurality of entities
Receive ... context information associated with the space, the context information including time spent by employees in the space
Generate ... a metric associated with the employees of the space, wherein the metric includes a representation of efficiency based on the financial information and the context information
Compare ... the metric to historical information
Transmit a report ... wherein the report is based on the comparison.
Dependent claims 2-9, 11-18, and 20 merely further limit the abstract idea and as such are subject to the same rationale as above.
	Under Step 2A, Prong Two, any additional elements are recited
	Independent claims 1, 10, and 19 recite:
One or more non-transitory computer-readable storage medium
One or more processors
A software agent
A computing device
One or more processing circuits
These additional elements considered both individually and as an ordered pair do no more than generally link the use of the abstract idea to a technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 21060.5(±)). These elements are recited with a high degree of 
Support for this determination can be found in paragraph(s) [29]-[36] of applicant's specification.
Under Step 2B, eligibility analysis evaluates whether the claim, as a whole, amounts to significantly more than the recited exception, i.e. whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 21060.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The non-transitory computer readable storage media, processor, computing device, software agent, and processing circuit are, at best, the equivalent of merely adding the words "apply it" to the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. (MPEP 2106.05(f)). Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, or is seen as insignificant extra solution activity, which do not provide an inventive concept (Alice Corp., 134 S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against§ 101 analysis that turns on "the draftsman's art")). Therefore, the claims are not eligible.
Dependent claims 2-9, 11-18, and 20 do not recite any further additional elements and thus are rejected for the same reasons as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dubberley (US 2015/0220942 Al) in view of Pokorny (US 2003/0150908 Al)

Claim(s) 1, 10, and 19 –
	Dubberley teaches the following limitations:
One or more processing circuits and one or more computer readable storage media, the one or more computer readable storage media having instructions stored thereon that, when executed by the one or more processing circuits, cause the one or more processing circuits to: (Dubberley: Paragraph 276, "including as a 
One or more non-transitory computer-readable storage mediums having instructions stored thereon that when executed by one or more processors, cause the one or more processors to: (Dubberley: Paragraph 276, "including as a process, an apparatus, a system, a computer readable medium such as a computer readable storage medium or a computer network wherein program instructions are sent over optical or communication links.")
Implement a software agent to traverse a graph data structure to extract financial information associated with operation of a space, wherein the graph data structure includes a plurality of entities and a plurality of relationships between the plurality of entities (Dubberley: Paragraph 22, "The present invention provides a computer-implementable method to track major financial metrics and the leading indicators of those metrics, including customer, employee and marketing metrics; to integrate those metrics into a data collection and dashboard reporting system; and to enable monitoring of key indicators of health of a business on a periodic basis comprising ... "; Paragraph 26-27, “d) processing, structuring, organizing and analyzing the raw data, via a computer system, to generate data correlations and data relationships for the business and to define such data correlations and data relationships; and. e) visually displaying such data correlations and data relationships through management dashboards and customer and employee engagement platforms, for use on mobile computing devices.”;  Figure 22, 
Generate, using the software agent, a metric associated with the employees of the space, wherein the metric includes a representation of efficiency based on the financial information and the context information (Dubberley: Figure 22, 
Compare, by the software agent, the metric to historical information (Dubberley: Paragraph 28, "a method for to track major financial metrics and the drivers of those metrics, to integrate those metrics into a data collection and dashboard reporting system and to enable monitoring of key indicators of success of a workplace on a periodic basis comprising, comprising the steps of… "; Paragraph 30, "measuring and comparing the first data point set against previously compiled data points from within that same or like workplaces and timeframes (the "comparable data point set")")
Transmit a report to a computing device, wherein the report is based on the comparison (Dubberley: Paragraph 88, "The method and system of the present invention provides simple, visual business intelligence reporting systems with daily, weekly, monthly updates that encompasses a customer and employee engagement metrics, optionally aggregated with sales and financial metrics (for example, sales, margins, inventory, customer experience, employee experience, employee productivity and incentives, promotions, social marketing, financial ratios, community contributions and sustainability management).")
Dubberley does not teach the specifics of time spent in a space, however, Pokorny teaches the following:
Retrieve, by further traversing the graph data structure using the software agent, context information associated with the space, the context information including 
Retrieve, by further traversing the graph data structure using the software agent, context information associated with the space, the context information including time spent by employees in the space and a measure of work product produced by the employees of the space, wherein the time spent by employees in the space is a number of hours worked (Pokorny: Paragraph 231, "web page 162 continually provides real time productivity information in a format customizable by the user so that machine or plant operation may be tracked essentially in real time, or by certain units of time such as hourly, by shift, per day, weekly, monthly, and so forth. Printed publications 164 may also be prepared in any form ... ")

Dubberley teaches a method of monitoring performances and productivity to report it. Pokorny for event based production monitoring. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Dubberley with Pokorny as taught by Pokorny (Pokorny: Paragraph 4, "manufacturing information system does not yet appear to have been developed which can directly provide accounting data for financial reports based on data obtained directly from a manufacturing site")

Claim(s) 2 and 11 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10. 
Dubberley further teaches the following:
wherein the graph data structure represents at least one of a space, person, or event. (Dubberley: Paragraph 26-27, “d) processing, structuring, organizing and analyzing the raw data, via a computer system, to generate data correlations and data relationships for the business and to define such data correlations and data relationships; and. e) visually displaying such data correlations and data relationships through management dashboards and customer and employee engagement platforms, for use on mobile computing devices.”; Figure 22, Paragraph 223, "Employee productivity ratings are calculated from customer survey, sales and social marketing metrics. An algorithm is applied to assign relative importance to each metric to derive an employee productivity score ... ")



Claim(s) 3, and 12 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10. 
Dubberley further teaches the following:
Wherein the historical information includes a plurality of productivity metrics over a period of time. (Dubberley: Figure 22, Paragraph 223, "Employee productivity ratings are calculated from customer survey, sales and social marketing metrics. An algorithm is applied to assign relative importance to each 

Claim(s) 4, 13, and 20 –
	Dubberley in view of Pokorny teach the limitations of claims 1, 10, and 19. 
Dubberley does not teach a baseline, however, Pokorny discloses the following:
Wherein the report is further based on a baseline, wherein the baseline includes a productivity metric associated with an organization that operates the space (Pokorny: Paragraph 261, "A key result from the analysis was that, after the three­month period, the number of stops and the amount of delay was not statistically different than the average pre-conversion baseline.")

Dubberley teaches a method of monitoring performances and productivity to report it. Pokorny for event based production monitoring. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Dubberley with Pokorny as taught by Pokorny (Pokorny: Paragraph 4, "manufacturing information system does not yet appear to have been developed which can directly provide accounting data for financial reports based on data obtained directly from a manufacturing site")

Claim(s) 5 and 14 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10. 

Wherein the time spent by employees in the space is a number of hours worked. (Pokorny: Paragraph 231, "web page 162 continually provides real time productivity information in a format customizable by the user so that machine or plant operation may be tracked essentially in real time, or by certain units of time such as hourly, by shift, per day, weekly, monthly, and so forth. Printed publications 164 may also be prepared in any form ... ")

Dubberley teaches a method of monitoring performances and productivity to report it. Pokorny for event based production monitoring. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Dubberley with Pokorny as taught by Pokorny (Pokorny: Paragraph 4, "manufacturing information system does not yet appear to have been developed which can directly provide accounting data for financial reports based on data obtained directly from a manufacturing site")


Claim(s) 6 and 15 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10. 
Dubberley further teaches the following:
Wherein the context information includes a measure of work product produced by the employees of the space, (Dubberley: Figure 22, Paragraph 223, "Employee productivity ratings are calculated from customer survey, sales and social marketing metrics. An algorithm is applied to assign relative importance to each 

Claim(s) 7 and 16 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10. 
Dubberley further teaches the following:
Wherein the employees in the space are a first group and wherein the report is further based on a second metric associated with a second group (Dubberley: Figure 2 IB; Paragraph 222, "Employee survey metrics are also cross correlated to employee productivity and financial metrics ... ")

Claim(s) 8 and 17 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10.
	Dubberley does not teach a secondary location with a baseline, however, Pokorny discloses the following:
Wherein the report is further based on a second metric associated with a second space (Pokorny: Paragraph 220, "PIPE data may then be incorporated into a display or hardcopy of a financial report 120, such as a table of waste and delay for multiple plants during a week or month, or most common causes of delay for a product category before and after a change in the recipe for a product. The productivity data may be entered into a financial database (not shown), where it 

Dubberley teaches a method of monitoring performances and productivity to report it. Pokorny for event based production monitoring. At the time of applicant's filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Dubberley with Pokorny as taught by Pokorny (Pokorny: Paragraph 4, "manufacturing information system does not yet appear to have been developed which can directly provide accounting data for financial reports based on data obtained directly from a manufacturing site")


Claim(s) 9 and 18 –
	Dubberley in view of Pokorny teach the limitations of claims 1 and 10. 
Dubberley further teaches the following:
Wherein the financial information includes a revenue associated with a space (Dubberley: Paragraph 34, "acquiring data about a business in respect to at least one of: sales, customer loyalty, number of times customer uses business, number of customer recommendations, length of time customer has used business, sales numbers, number of customers, average transaction size, customer loyalty rating, product rating, service rating and business atmosphere rating (collectively "raw data") ... "; Paragraph 198, "present invention provides a comprehensive 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624